Smith, Judge.
The defendant was convicted of escape. He appeals the judgment of conviction.
The evidence shows that the defendant was arrested on two counts of burglary and was confined in the county jail. The defendant admitted having left the jail through a rear door. However, he argues that he was not guilty of escape because he felt coerced to leave because he needed to make arrangements to acquire bond. He said that it was necessary for him to make bond so that he could receive medication on a regular basis.
The evidence supported the verdict of guilty. "Coercion is no defense if the person has any reasonable way, other than committing the crime, to escape the threat of harm ... Such questions are for the jury. [Cits.]” Hill v. State, 135 Ga. App. 766, 767 (219 SE2d 18). The jury would have been justified in finding that the defendant had other means to obtain his medication other than escape.

Judgment affirmed.


Marshall and McMurray, JJ., concur.

Gary A. Sinrich, for appellant.
John W. Underwood, District Attorney, Dupont K. Cheney, Assistant District Attorney, for appellee.